DISMISS; and Opinion Filed July 21, 2014.




                                        S   In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                     No. 05-14-00617-CV

                                 CHARLES JONES, Appellant
                                            V.
                                  JAMES P. NEIL, Appellee

                       On Appeal from the 59th Judicial District Court
                                  Grayson County, Texas
                            Trial Court Cause No. CV-12-2015

                              MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Brown
                                Opinion by Justice Lang-Miers


       Pursuant to Texas Civil Practice and Remedies Code section 51.014(d) and Rule of

Appellate Procedure 28.3, Charles Jones has filed a petition for permissive interlocutory appeal.

See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(d) (West Supp. 2013); TEX. R. APP. P. 28.3.

We may accept an interlocutory appeal pursuant to section 51.014(d) of the civil practice and

remedies code if (1) the order being appealed involves a controlling question of law as to which

there is a substantial ground for difference of opinion, and (2) an immediate appeal from the

order may materially advance the ultimate termination of the litigation. See TEX. CIV. PRAC. &

REM. CODE ANN. § 51.014(d). In his petition, Jones seeks review of the trial court’s second

amended order granting bill of review and motion for permissive appeal. That order provides in

relevant part as follows:
               the Court finds that there is a substantial ground for difference of opinion
       as to whether Mabon Ltd. v. Afri-Carb Enters., Inc., 369 S.W.3d 809 (Tex. 2012)
       holds that when a bill of review petitioner did not receive notice of the underlying
       judgment there is no inquiry into whether the bill of review petitioner or his
       counsel had any negligence in the failure to receive notice. The Court finds that
       this holding could be in conflict with other cases including but not limited to
       Campus Investments, Inc. v. Cullever, 144 S.W.3d 464 (Tex. 2004).

We have reviewed the appellate court cases that apply Mabon in a bill of review context and do

not find any disagreement as to Mabon’s holding. See Saint v. Bledsoe, 416 S.W.3d 98 (Tex.

App.-–Texarkana 2013, no pet.); Uribe v. Uribe, No. 04-12-00629-CV, 2013 WL 4683867 (Tex.

App.-–San Antonio Aug. 30, 2013, no pet.). We also have reviewed Cullever and do not find it

conflicts with Mabon. Accordingly, we conclude no substantial difference of opinion exists

regarding the controlling question of law in this case, deny the petition, and dismiss the appeal.

See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(d)(1); TEX. R. APP. P. 42.3(a).




                                                     /Elizabeth Lang-Miers/
                                                     ELIZABETH LANG-MIERS
                                                     JUSTICE



140617F.P05




                                               –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

CHARLES JONES, Appellant                              On Appeal from the 59th Judicial District
                                                      Court, Grayson County, Texas
No. 05-14-00617-CV         V.                         Trial Court Cause No. CV-12-2015.
                                                      Opinion delivered by Justice Lang-Miers.
JAMES P. NEIL, Appellee                               Chief Justice Wright and Justice Brown
                                                      participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee James P. Neil recover his costs, if any, of this appeal from
appellant Charles Jones.


Judgment entered this 21st day of July, 2014.




                                                –3–